DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 5 requires at least 8 controllable ports, “a first pair of at least four ports “, and “a second pair of at least four ports”, so we have a first pair of at least 4 ports and a second set of at least 4 ports, so added together you have 8 ports, yet the drawings only show 4 and so the additional controllable ports must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
If the Applicant’s intent is to have only at least 4 ports total, claim 5 should read more like this: The method of claim 1, comprising selecting said controllable outlet port from at least four ports and selecting said controllable inlet port from a remainder of the at least 4 ports.  Using the terms first pair and second pair discloses two separate sets; not less than 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Response to Arguments
Applicant’s arguments with respect to the new and amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 28 is objected to because of the following informalities:  It is dependent on a cancelled claim (18), the Office thinks that the Applicant meant claim (17).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263) in view of Hayashi et al. (US 7,594,409).
Regarding claim 1, Tamaki (T) discloses a method of heating water in a single water storage tank (6, Figure 1), the method comprising: selecting, automatically, a controllable outlet port (53) and, automatically, selecting a controllable inlet port (Figure 10) from at least three controllable ports (53,57,61,60,59,58) located in the single water storage tank at different heights along a vertical direction, said  controllable outlet port (53) being below said inlet port (61, Figure 1); extracting water from said outlet port; supplying said extracted water to an external heat exchanger (5) configured for heating said extracted water ([0029])., but not that said external heat exchanger comprises a water- cooled condenser of a refrigerator; delivering heated water from said external heat exchanger to said selected controllable inlet port; and transmitting a signal from an operation mode controller to a refrigerant controller of the refrigerator to changing the flow of the refrigerator's refrigerant in order to operate the refrigerator as a heat pump.  
However, Hayashi (H) discloses a freezer/ refrigerator (Abstract) in which said external heat exchanger  (3) comprises a water- cooled condenser of a refrigerator (C7,L21-25); delivering heated water from said external heat exchanger to said selected controllable inlet port (17, Figure1); and transmitting a signal from an operation mode controller  (19) to a refrigerant controller of the refrigerator to changing the flow of the refrigerator's refrigerant in order to operate the refrigerator as a heat pump (C5,L65-C6,L14).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the waste heat of a refrigerator, as taught by Hayashi, for the purpose of heating water in order to conserve energy.
Regarding claim 2, Tamaki (T), as modified, discloses the method of claim 1, being executed in a plurality of execution cycles,  wherein in at least one of said plurality T-57,[0034]).
Regarding claim 3, Tamaki (T), as modified discloses the method according to claim 1, wherein said at least three controllable ports comprise a lowermost port(T-53, Figure 1), a middle port(T-57),  and an uppermost port (T-61), wherein the method is executed in a plurality of execution cycles, and wherein in at least one of said execution cycles, said controllable outlet port is said middle port ([T-0034]) and in at least one of said execution cycles, said controllable inlet port said is said middle port ([T-0033]).  
Regarding claim 8, Tamaki (T), as modified, discloses the method according to claim 1, wherein said selecting, automatically, of said controllable outlet port and, automatically, selecting a controllable inlet port is according to a predetermined temperature protocol (T-S43, Figure 11).
Regarding claim 14, Tamaki (T), as modified discloses the method according to claim 1, being executed intermittently (T-Figure 5). 
Regarding claim 17, Tamaki discloses a system for heating water, the system comprising: a single water storage tank (6, Figure 1) for holding the water and comprising at least three controllable ports (53,57,61,60,59,58) in said single water storage tank at different heights along a vertical direction; a heat exchanger (5) external to said single water storage tank; an operation mode controller (101), supplemented by a controllable valve system (7,9), said operation mode controller configured to automatically select a controllable outlet port and a controllable inlet port from said at least controllable three ports (Figure 10); and an arrangement of conduits (32) arranged to circulate water from said single water storage tank through said selected controllable 
However, Hayashi (H) discloses a freezer/ refrigerator (Abstract) in which said external heat exchanger  (3) comprises a water- cooled condenser of a refrigerator (C7,L21-25); delivering heated water from said external heat exchanger to said selected controllable inlet port (17, Figure1); and transmitting a signal from an operation mode controller  (19) to a refrigerant controller of the refrigerator to changing the flow of the refrigerator's refrigerant in order to operate the refrigerator as a heat pump (C5,L65-C6,L14).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the waste heat of a refrigerator, as taught by Hayashi, for the purpose of heating water in order to conserve energy.
Regarding claim 21, Tamaki (T), as modified, discloses the system according to claim 17, further comprising a pump (T-8) for effecting said circulation.
Claims 5, 12-13, 28, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263), Hayashi et al. (US 7,594,409), and Nagata et al. (US 2011/0139259).
Regarding claim 5, Tamaki, as modified, discloses the method of claim 1, but not selecting said outlet port from a first pair of at least four ports, and selecting said 
However, Nagata discloses a heat pump water heater system (Abstract, Figure 2)  with a method of selecting said controllable outlet port from a first pair of at least four ports (231,232,233,281), and selecting said controllable inlet port from a second pair of at least four ports (211,251,252,261).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to increase the number of ports in order to reduce the temperature gradient or stratification occurring in the water tank.
Regarding claim 12, Tamaki (T), as modified,  discloses the method according to claim 1, further comprising measuring a temperature of said water at said heat exchanger (120, 121,12) , wherein said selecting automatically, of said controllable outlet port and said selecting, automatically, of said controllable inlet port is based on said measured temperature  (550,Figure 10).
Regarding claim 13, Tamaki (T), as modified, discloses the method according to claim 1, wherein said controllable inlet port (211, Figure 2) is selected such that a temperature at said controllable inlet port is higher than a temperature of said delivered heated water ([0058]).
Regarding claim 28, Tamaki (T), as modified discloses the system according to claim 17, but not that it further comprises a temperature sensor for measuring a temperature of said water at said condenser, wherein said automatic selection of said controllable inlet port and said controllable outlet port is based on said measured temperature.  

Regarding claim 37, Tamaki (T), as modified discloses the system of claim 17, but not that there are at least four ports located at different heights of the  single water storage tank.
However, Nagata discloses a heat pump water heater system (Abstract, Figure 2) were there are at least four ports located at different heights of the single water storage tank (231,232,233,211).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to increase the number of ports in order to reduce the temperature gradient or stratification occurring in the water tank.
Regarding claim 38, Tamaki (T), as modified, discloses the system according to claim 17, wherein the operation mode controller is configured to operate a timing protocol for the automatic selection of ports based on season and / or climate ([0139,0145])

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263), Hayashi et al. (US 7,594,409), and Kuroki et al. (US 2002/0002834).
Regarding claim 24, Tamaki, as modified, discloses the system according to claim 17, but not that said controller is configured to execute a timing protocol for said selection of said controllable inlet port and said controllable outlet port, and wherein said timing protocol is determined with respect to the season and/or climate and/or ambient temperature. 
However, Kuroki discloses a heat pump water heater (Abstract) wherein said controller is configured to execute a timing protocol for said selection of said controllable inlet port and said controllable outlet port, and wherein said timing protocol is determined with respect to the season and/or climate and/or ambient temperature ([0010]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the operation of the heating device based on time of day because energy rates and energy demands differ at various times of the day. 
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2017/0023263), Hayashi et al. (US 7,594,409), and Penev et al. (US 2010/0031953).
Regarding claim 33, Tamaki (T), as modified discloses the system according to claim 17, but not  that said heat exchanger comprises a condenser of a refrigerator having a freezer compartment. 

Regarding claim 34, Tamaki (T), as modified discloses the method according to claim 33, wherein the system is configured to allow intermittent execution thereof (T-Figure 5). 
Regarding claim 35, Tamaki (T), as modified discloses the system according to claim 34, wherein said intermittent execution comprises at least one execution cycle during which said condenser extracts heat from said freezer compartment ([0025]). 
Regarding claim 36, Tamaki (T), as modified discloses the system according to claim 34, wherein said intermittent execution comprises at least one execution cycle during which a condenser extracts heat from ambient air outside said refrigerator ([0036]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746